DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-15 and 29 are pending. 

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 4, 5, 27, 31, 32, 6, 9, 10 and 28 drawn to determining resources a TDMA and PTRS resources used to send reference signal and feedback data. 
Group II, claims 11-15 and 29 drawn to establishing a relationship between reference signals and associated data, relationship comprising using FDM. Further the relationship is associated with resource including Time Division Symbols.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election/Restrictions

During a telephone conversation with George McGuire on 12/09/2021 a provisional election was made without traverse to prosecute the invention of a Method of configuration resource, claims 11-15 and 29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1, 4-6, 9, 10, 27, 28, 31 and 32 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al, application no. 2017/0134236, hereinafter known as Patel in view of Wang et al, application no. 2012/0275415, hereinafter known as Wang.

As to claim 11, Patel discloses a method for configuring a configuration resource, comprising: establishing an association relationship between a predetermined relationship and information about the configuration resource (Patel, Figure 9, [0080]-[0084], relationship between DMRS and the configuration resources, symbols for transmitting DMRS, steps 906 and 908), and the information about the configuration resource comprises at least one of: a number of time- domain symbols comprised in a sending unit, a number of time-domain symbols of the demodulation reference signal comprised in the sending unit, a number of time-domain symbols comprised in a schedule resource allocated to a receiving end in the sending unit, or a time- domain spacing of the demodulation reference signal comprised in the sending unit (Patel, Figure 9, [0082]-[0086], allocating resources for DMRS including number of symbols in the time domain).  Patel does not disclose however Wang dicloses wherein the predetermined relationship comprises a relationship between a demodulation reference signal and corresponding data corresponding to the demodulation reference signal(Wang, [0049], determining relationship between DMRS and data channels). wherein the predetermined relationship comprises at least one of: whether a multiplexing mode of the demodulation reference signal and the corresponding data comprises frequency division multiplexing, or a power parameter ratio of the demodulation reference signal to the corresponding data (Wang, [0049], established a power ratio relationship between DMRS and data channels).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel to include the limitations of wherein the predetermined relationship comprises a relationship between a demodulation reference signal and corresponding data corresponding to the demodulation reference signal, wherein the predetermined relationship comprises at least one of: whether a multiplexing mode of the demodulation reference signal and the corresponding data comprises frequency division multiplexing, or a power parameter ratio of the demodulation reference signal to the corresponding data as taught by Wang.   The relationship between demodulation  reference signal to the corresponding data corresponding establishes communication metrics that can be used to send the data by device sin the network that received the demodulation reference signal as known in the art. 

As to claim 29, the claim is rejected as applied to claim 11 above by  in view of Patel in view of Wang.

Allowable Subject Matter

Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467